Title: To Alexander Hamilton from Oliver Wolcott, Junior, 26 February 1795
From: Wolcott, Oliver, Jr.
To: Hamilton, Alexander


Dear Sir
Philadelphia February 26. 1795
I enclose an extract for your Report to the House of Representatives of the 23d. of January 1792 which contains all that was then said respecting the Loan Office Certificates bearing Interest on a nominal Capital. It would have been sent sooner if the Report could have been readily found.
I am Dear Sir, with perfect respect, your most obed. servt.

Oliv. Wolcott Jr.
Alexander Hamilton Esq

